Case 2:16-cv-06965-DSF-FFM Document 84 Filed 03/25/19 Page 1 of 1 Page ID #:4332

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES – GENERAL

 Case No.    CV16-6965 DSF (FFMx)                                         Date   March 25, 2019
 Title       Jennifer Pae v. Fox Restaurant Concepts, LLC, et al.


 Present: The Honorable          DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

               Stephen Montes Kerr                                      Pat Cuneo
                  Deputy Clerk                                        Court Reporter
          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                 Alex Hartounian                                      David L. Cheng
               Armand Raffi Kizirian
             Michael Hagop Boyamian
 Proceedings:           MOTION HEARING (Non-evidentiary) – Motion for Final Approval of
                        Class Action Settlement [81]

        The matter is called and counsel state their appearances. The Court questions counsel as
stated in court and on the record on above motion and invites counsel to present their oral arguments.
Oral arguments by counsel are heard and the matter is taken under submission. Plaintiff will file
additional supporting documents. A written order will follow.


IT IS SO ORDERED.




                                                                                         ____ : 12
 Page 1 of 1                            CIVIL MINUTES - GENERAL
                                                                             Initials of Deputy Clerk: SMO
